Citation Nr: 0301345	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  98-03 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right lower 
extremity neuropathy.  

(The issues of entitlement to service connection for 
impotence and entitlement to service connection for an 
acquired psychiatric disorder will be the subjects of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 
1983 to October 1996.  He also had active duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

In May 2000, a hearing was held before Mark W. 
Greenstreet, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
2001).  

The case was previously before the Board in August 2000, 
when it was remanded for medical records.  The requested 
development was completed.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
requires further development of the case.  The Board is 
undertaking additional development on the issues of 
entitlement to service connection for impotence and 
entitlement to service connection for an acquired 
psychiatric disorder pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing these issues.  

The current evidence supports service connection for right 
lower extremity neuropathy, so no further development of 
this issue is necessary.  The Board now proceeds with its 
review of the appeal for service connection for right 
lower extremity neuropathy.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for service connection 
for right lower extremity neuropathy has been obtained.  

2.  Meralgia paresthetica due to entrapment or compression 
of the lateral cutaneous nerve of the right thigh had it 
onset during the veteran's active service.  


CONCLUSION OF LAW

Meralgia paresthetica due to entrapment or compression of 
the lateral cutaneous nerve of the right thigh was 
incurred in active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA became law on November 9, 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002).  
Further, implementing regulations have been published.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable here, the provisions 
of the regulations merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA. 
See 66 Fed. Reg. 45,629 (Aug. 29, 2001).  

VCAA provides guidance for the development of claims for 
veterans' benefits.  Since the current record supports the 
claim for service connection for right lower extremity 
neuropathy, VCAA does not require further action of VA or 
the claimant.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991).  Analysis of this provision discloses that there 
are three essential elements, which must be met to 
establish entitlement.  There must be current disability; 
there must be disease or injury during service, and there 
must be a nexus or connection relating the current 
disability to the disease or injury during service.  
Further, the evidence must be competent.  That is, an 
injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(a)).  

An organic disease of the nervous system may be presumed 
to have been incurred during active military service if it 
is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not 
been established or might reasonably be questioned.  38 
C.F.R. § 3.303(b) (2002).  Regulations also provide that 
service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Background  Review of the file discloses some questions as 
to the underlying cause of the neuropathy.  The law 
contemplates that some questions as to exact causes may 
never be resolved.  Therefore, to establish service 
connection, it must only be shown that a current 
disability had its onset in service.  With this standard 
in mind, the Board has reviewed the record.  

When the veteran had general examinations for service, in 
March 1983, September 1986, and December 1988 his lower 
extremities and neurologic status were normal.  

The service medical records contain an April 1995 clinical 
note to the effect that right lower extremity neuropathy 
was stable.  Elavil was continued.  

In June 1995, it was noted that the veteran reported 
increased right lower extremity discomfort despite 
increasing Elavil.  He described the discomfort as a 
burning sensation with occasional pins and needles.  
Sensory examination of the right lower extremity was 
normal.  The assessment was right lower extremity 
neuropathy.  

In a July 1995, the veteran reported no significant change 
in symptoms.   The assessment was right lower extremity 
neuropathy.  When seen later that month, he again reported 
no change.  The assessment was right lower extremity 
neuropathy.  Medication was recommended.  

In August 1995, the assessment was right lower extremity 
neuropathy with good relief, continue current regimen.  

In November 1995, the assessment was right lower extremity 
neuropathy with good relief, continue current regimen.  

In February 1996, the assessment was right lower extremity 
neuropathy, stable, and continue current management.  

In May 1996, the assessment was right lower extremity 
neuropathy, stable, and continue current management.  

In July 1996, the veteran complained on leg pain.  

On an examination in September 1996, the veteran gave a 
history of right femoral neuropathy.  Examination did not 
disclose any abnormality.  The assessment was right 
femoral neuropathy "?"   

When examined for separation from service, in October 
1996, the veteran gave a history of nerve damage in the 
legs.  

In March 1997, the RO denied the claim on the basis that 
the leg symptoms in service did not result in permanent 
disabling residuals.  

After the veteran retired from service, he continued to 
receive medical treatment at service department 
facilities.  In September 1997, he reported that he had 
had right leg pain since 1991.  He had recently noticed 
problems with the left leg.  The pain was superficial, 
burning, and located on the anterior thigh.  Examination 
disclosed decreased light touch and pinprick responses 
with increased dysesthesia, bilaterally.  Dr. Emig, Chief 
of Neurology Services, expressed the impression that the 
veteran had bilateral meralgia paresthetica, with no signs 
of more diffuse neuropathy.  The veteran was subsequently 
treated with injection.  Dr. Emig continued the diagnosis 
of meralgia paresthetica in clinical notes dated through 
January 1998.  

In May 2000, the veteran testified at a Board hearing at 
the RO.  He gave sworn testimony to the effect that right 
lower extremity pain began in service and has continued.  

In a letter dated in May 2000, a service department 
physician, Dr. Huffman, reported the veteran had meralgia 
paresthetica.  The doctor wrote that it was caused by 
entrapment or compression of the lateral cutaneous nerve 
of the thigh.  The condition caused burning pain and 
decreased sensation in the anterolateral thigh.  Dr. 
Huffman had telephoned Dr. Emig, who felt the condition 
could be the result of scar tissue from multiple cardiac 
catheterizations.  

In a letter dated in October 2000, Dr. Emig noted that 
clamps used for post-catheterization could damage the 
lateral femoral cutaneous nerve and that the veteran's 
diabetes mellitus could predispose to such injury.  

In a report dated in July 2000, a private physician, 
Rassan Tarabein, M.D., reported that sensory examination 
revealed severe paresthesia and moderate dysthesia, more 
pronounced over the left leg than the right.  Other 
deficits led to diagnoses of neuralgia/neuritis secondary 
to cervical and/or lumbosacral radiculopathy/radiculitis; 
femoral/lumbar sacral plexitis and neuropathy of 
undetermined etiology intermixed with neuritis.  
Electromyographic and nerve conduction studies of August 
2000 were interpreted as showing mild cubital tunnel 
syndrome, mild to moderate carpal tunnel syndrome, 
bilaterally, mild to moderate L5-S1, C7-C8 radiculopathy, 
mild "PN" of undetermined etiology, and right femoral 
neuropathy (anterior) with neuritis.  

In a letter dated in December 2000, Dr. Tarabein wrote 
that the veteran had been under his care since July 2000.  
The veteran sustained significant femoral nerve 
neuropathy, more so on the right, which might be a direct 
complication of cardiac catheterization in service.  It 
was noted the veteran had a total of 10 catheterizations 
beginning during service, in 1988.  The veteran currently 
had significant burning pain in both thighs.  He also had 
significant C7-C8 and L5 -S1 radiculopathy along with 
radiculitis.  

Analysis  The veteran is competent to report what he 
experiences.  He reports that he experienced a burning 
pain in the right lower extremity during service.  The 
service medical records document these complaints.  The 
veteran further reports that he has continued to 
experience the same pain after service.  These pains are 
documented in post-service medical records.  There was no 
diagnosis when the RO first denied service connection; 
however, service department physicians have since provided 
a diagnosis of meralgia paresthetica.  One service 
department doctor explained that it was due to entrapment 
or compression of the lateral cutaneous nerve of the right 
thigh.  The continuity of symptoms described by the 
veteran, along with the medical records made shortly after 
service, and the reports from the veteran's physicians, 
including service department doctors, establish a 
connection between the current diagnosis of meralgia 
paresthetica and the symptoms which were thoroughly 
documented in service.  Consequently, all of the criteria 
for service connection are met and service connection is 
granted for meralgia paresthetica, due to entrapment or 
compression of the lateral cutaneous nerve of the right 
thigh.  


ORDER

Service connection for meralgia paresthetica, due to 
entrapment or compression of the lateral cutaneous nerve 
of the right thigh, is granted.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.




 


